Citation Nr: 0122442	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-02 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella.

3.  Entitlement to a rating in excess of 10 percent for 
hypertension.

4.  Entitlement to a rating in excess of 10 percent for 
dysthymic disorder.

5.  Entitlement to a compensable rating for a history of low 
back syndrome.

6.  Entitlement to a compensable rating for hearing loss 
disability, right ear.

7.  Entitlement to a compensable rating for sinusitis.

8.  Entitlement to a compensable rating for hemorrhoids.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to July 1985.  
There are also reports of service from August 1968 to May 
1982 which have not been verified.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In an informal hearing presentation, dated in July 2001, the 
veteran's representative raised contentions to the effect 
that the veteran has ischemic heart disease due to his 
service-connected hypertension.  That issue has not been 
considered by the RO or otherwise developed for appellate 
review.  Accordingly, the Board has no jurisdiction over that 
issue; and, therefore, it is  referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2001).

The issues of entitlement to increased ratings for the 
veteran's service-connected hypertension, dysthymic disorder, 
and hearing loss disability in his right ear are the subjects 
of a remand at the end of this decision.



FINDINGS OF FACT

1.  The service-connected chondromalacia of the right patella 
is manifested primarily by pain, crepitus, and limitation of 
flexion to 130 degrees.

2.  The service-connected chondromalacia of the left patella 
is manifested primarily by pain, crepitus, and limitation of 
flexion to 120 degrees.

3.  The service-connected low back disability is manifested 
primarily by complaints of pain and stiffness in the morning, 
as well as slight scoliosis on flexion.

4.  The service-connected sinusitis is manifested primarily 
by subjective complaints without any recent history of 
incapacitating episodes of sinusitis; of 3 to 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting; or of 
prolonged antibiotic treatment for sinusitis.

5.  The veteran's service-connected hemorrhoids are 
productive of no more than moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5020 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 3.159).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella have not been met.  
38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 
4.71a, DC 5020 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 3.159).

3.  The criteria for a compensable rating for a history of 
low back syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, DC 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 3.159).

4.  The criteria for a compensable rating for sinusitis have 
not been met. 38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.97, DC's 6510 - 6514 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 3.159).

5.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.114, DC 7336 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased ratings for his service-connected 
chondromalacia of the right and left patella, low back 
syndrome, sinusitis, and hemorrhoids.  Disability evaluations 
are determined by comparing the manifestations of a 
particular disability with the criteria set forth in the DC's 
of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

I.  Chondromalacia of the Patellae

There is no rating code specifically for the veteran's 
chondromalacia of the patellae.  It is, however, closely 
analogous to and, therefore, rated as synovitis under 
38 C.F.R. § 4.71a, DC 5203.  38 C.F.R. § 4.20.  Synovitis is, 
in turn, rated as arthritis under 38  C.F.R. § 4.71a, DC 
5003.  

Arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate DC's 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC's, a 10 percent 
rating is for application for each such major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under DC 5003.  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f) (2001).

Limitation of knee motion is evaluated under 38 C.F.R. 
§ 4.71a, DC's 5260 and 5261.  A 10 percent rating is 
warranted when leg flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees or 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted when leg flexion is limited to 15 degrees or 
extension is limited to 20 degrees.  A 40 percent evaluation 
is warranted when leg extension is limited to 30 degrees, and 
a 50 percent rating is warranted when leg extension is 
limited to 45 degrees. 

Also potentially applicable in rating the veteran's service- 
connected knee disabilities is 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under that code, a 10 percent rating is warranted 
for impairment of the knee manifested by slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for impairment of the knee manifested by moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for impairment of the knee manifested by 
severe recurrent subluxation or lateral instability. 

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.  

The evidence is negative for any reports of recent treatment 
for chondromalacia of either knee.  In October 1999, however, 
the veteran underwent a VA examination to determine the 
extent of his service-connected knee disabilities.  The 
veteran complained of slight knee pain when negotiating 
stairs, morning stiffness, increased pain with weather 
changes, and right knee pain when performing a 90 degree 
squat.  On physical examination, he demonstrated crepitus in 
each knee and some limitation of flexion compared to the 
expected range of motion.  38 C.F.R. § 4.71.  He demonstrated 
130 degrees of knee flexion on the right and 120 degrees on 
the left and was limited by pain at or near the extremes of 
flexion.  Although flexion was less than expected, extension 
was as expected, having been performed to 0 degrees, 
bilaterally, without pain.  38 C.F.R. § 4.71.  Moreover, the 
strength in the veteran's knees was normal at 5/5, and his 
sensation and deep tendon reflexes were intact.  Finally, the 
examination was negative for any evidence of swelling, 
warmth; discoloration; instability or recurrent subluxation; 
excess fatigability; or incoordination.  The veteran declined 
to have X-rays performed.

The complaints of pain, crepitus, and limitation of knee 
motion do not meet the schedular requirements for a rating in 
excess of 10 percent for either knee under any of the 
applicable DC's.  They are, however, indicative of a diseased 
joint and support the minimum compensable evaluation for each 
knee under 38 C.F.R. § 4.59 and the Court's holding in 
DeLuca.  Accordingly, a higher rating is not warranted for 
either knee at this time.

II.  The Low Back

The veteran's service-connected low back disability is rated 
under 38 C.F.R. § 4.71a, DC 5295.  A 10 percent rating is 
warranted when there is characteristic pain on motion.  A 20 
percent rating is warranted when there is muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
warranted when there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 

Potentially applicable in rating the veteran's low back 
disability is 38 C.F.R. § 4.71a, DC 5292.  Under that code, a 
10 percent rating is warranted for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine, while 
a 40 percent rating is warranted for severe limitation of 
motion. 

As above, the principles set forth in De Luca are also 
applicable.  

During his VA examination in October 1999, the veteran 
complained of back pain which was exacerbated by weather 
changes.  He also reported morning stiffness and difficulty 
bending.  There was slight scoliosis on flexion; however, 
there was no evidence of limitation of back motion.  He was 
able to flex forward to 90 degrees; extend to 25 degrees; 
flex laterally to 25 degrees on each side; and rotate to 45 
degrees, bilaterally, all without pain.  Moreover, there was 
no evidence of radiating pain, and straight leg raising was 
negative at 90 degrees.  There was also no evidence of 
vertebral or paravertebral tenderness, and the veteran was 
also able to squat and to walk on his toes and heels.  The 
veteran declined to have X-rays done.  While such findings 
support the 10 percent rating in light of the principles set 
forth in DeLuca, they do not meet the schedular criteria for 
a rating in excess of 10 percent under the applicable DC's.  
Indeed, there was no evidence of muscle spasm on extreme 
forward bending; loss of lateral spine motion, unilateral, in 
the standing position; weakness; deficits in sensation or 
deep tendon reflexes; swelling, warmth, discoloration, excess 
fatigability, or incoordination. Accordingly, an increased 
rating is also not warranted for the veteran's service-
connected back disability.

III.  Sinusitis

The various forms of sinusitis are rated by a general rating 
formula under 38 C.F.R. § 4.97, DC's 6510 - 6514.  A 
noncompensable rating is warranted for sinusitis detected by 
X-ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 20 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.

In July and August 1999, the veteran was treated by a private 
physician for complaints of severe sinus problems.  His nose 
and mouth were reportedly normal, however, as was 
computerized tomography (CT) of the sinuses.  The recent 
treatment records are otherwise negative for any episodes of 
sinusitis, either incapacitating or non-incapacitating.

During the October 1999 VA examination, the nasal mucosa was 
slightly bluish; however, the veteran's sinuses revealed no 
swelling, tenderness, or purulent secretions.  Indeed, the 
examiner concluded that the veteran's sinusitis was mild in 
degree.

Absent any recent history of incapacitating episodes of 
sinusitis, or of 3 to 6 non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, or of prolonged antibiotic treatment 
for sinusitis, there is no basis in the evidence for a 
schedular compensable evaluation for that disorder.  
Accordingly, that portion of the appeal is denied.

IV.  Hemorrhoids

Hemorrhoids, internal or external, are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  A noncompensable rating is 
warranted for hemorrhoids which are mild or moderate in 
degree.  A 10 percent rating is warranted when the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.

The evidence is negative for any recent treatment for 
hemorrhoids.  During the October 1999 VA examination, the 
veteran was found to have external hemorrhoids; however, his 
sphincter tone was normal, and there were no masses.  
Moreover, there was no evidence of large or thrombotic 
hemorrhoids which were irreducible; excessive redundant 
tissue; persistent bleeding; secondary anemia; or fissures.  
Indeed, there was no evidence to indicate that the veteran's 
hemorrhoids were any more than moderate in degree.  
Accordingly, there is no basis for a compensable schedular 
rating for that disorder.

V.  Extraschedular Considerations

In arriving at these decisions, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
extraschedular ratings for the veteran's service-connected 
chondromalacia of the patellae, low back disability, 
sinusitis, and/or hemorrhoids.  However, the evidence does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Rather, the 
evidence shows that the veteran worked steadily since 1998.  
Although he missed work on many occasions during that time, 
and in 1998 received an official interview and warning letter 
due to his failure to maintain regular attendance, there is 
no evidence that such absences were attributable to his 
chondromalacia of the patellae, low back disability, 
sinusitis, and hemorrhoids.  Indeed, attendance records from 
the veteran's employer show that from January 1998 to August 
2000, show that his absences were primarily associated with 
the Family Leave Act.  From January 1999 to April 2000, he 
was treated for various disabilities on an outpatient basis; 
however, there is no evidence of any recent hospitalization 
for any of the foregoing service-connected disabilities.  
Rather, the record shows that the manifestations of those 
disabilities are essentially those contemplated by the 
regular schedular standards.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

VI.  New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under 38 U.S.C.A. § 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 3.159).  By virtue of information sent to the 
veteran, including the Statement of the Case, the veteran and 
his attorney were notified of the evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder.  Such evidence includes 
outpatient treatment records from private health care 
providers and records from the veteran's former employer.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  Indeed, the veteran has 
not identified any outstanding evidence which could be used 
to support any of the issues on appeal, nor has he contended 
that the VA examinations were inadequate for rating purposes.  
Finally, the Board notes that the veteran has been informed 
of his right to have a hearing in association with his 
appeal; however, to date, he has declined to exercise that 
right.  Accordingly, the Board is of the opinion that the VA 
has met its duty to assist the veteran in the development of 
this appeal and that there is no need for further development 
at this time.


ORDER

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right patella is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left patella is denied.

Entitlement to a compensable rating for a history of low back 
syndrome is denied.

Entitlement to a compensable rating for sinusitis is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.


REMAND

The veteran also seeks increased ratings for his service-
connected right ear hearing loss disability, hypertension, 
and dysthymic disorder.

In June 1999, the veteran reported that recently, he had been 
treated for hypertension and a psychiatric disorder at the 
Lake Side VA Medical Center (MC) in Chicago.  The records of 
that treatment have not been associated with the claims 
folder.

During the VA examination in October 1999, the veteran's ears 
were examined; however, no audiologic testing was performed.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  With respect to the veteran's claims 
for increased ratings for his service-
connected right ear hearing loss 
disability, hypertension, and dysthymic 
disorder, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

2.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of recent treatment or 
examinations, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to increased ratings for his 
service-connected right ear hearing loss 
disability, hypertension, and dysthymic 
disorder.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  This should include, but is 
not limited to, treatment records, dated 
from January 1998 to the present, from 
the Chicago VAMC (Lake Side).  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an ear examination to 
determine the extent of the veteran's 
service-connected hearing loss disability 
in his right ear.  All indicated tests 
and studies should be performed, 
including, but not limited to, audiologic 
testing.  Any indicated consultations 
should also be scheduled.  The claims 
folder must be made available to the 
examiner for review.  The rationale for 
all opinions expressed by the examiner 
should be provided.

4.  The RO should also schedule the 
veteran for a cardiovascular examination 
to determine the extent of his service-
connected hypertension.  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  The rationale for all opinions 
expressed by the examiner should be 
provided.

5.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent of his service-
connected dysthymic disorder.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner so that the relevant medical 
history may be reviewed.  With respect to 
each of the symptoms identified in the 
criteria for evaluating mental disorders, 
38 C.F.R. § 4.130, DC 9433 (2001), the 
examiner should indicate whether such 
symptom is a symptom of the veteran's 
dysthymic disorder.  To the extent 
possible, the manifestations of the 
veteran's dysthymic disorder should be 
distinguished from those of any other 
psychiatric disorder found to be present.  
If the symptoms cannot be differentiated, 
it should be so stated for the record.  
The examiner should also provide a GAF 
based solely upon the dysthymic disorder 
and provide an explanation of the 
significance of the GAF score assigned.  
The rationale for all opinions expressed 
should be provided.

6.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
a rating in excess of 10 percent for 
hypertension; entitlement to a rating in 
excess of 10 percent for dysthymic 
disorder; and entitlement to a 
compensable rating for hearing loss 
disability, right ear.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


